Citation Nr: 0018927	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  99-04 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim of entitlement to 
service connection for fibromyalgia.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from February 1991 to August 
1994.
This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that determined 
that new and material evidence sufficient to reopen the 
veteran's service connection claim had not been submitted.

During the veteran's March 1999 hearing, she indicated that 
she wished to drop the matter of entitlement to service 
connection for asthma.  


FINDINGS OF FACT

1.  Service connection for fibromyalgia was denied in an 
August 1997 rating decision; no timely appeal followed.

2.  Material submitted in support of her application to 
reopen a claim of service connection for fibromyalgia since 
the 1997 RO rating decision consists of private medical 
records and medical and personal statements.  Although new to 
the record, the evidence is not material as it does not bear 
directly or substantially on the specific matter under 
consideration, and is not so significant that it must be 
considered to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The August 1997 RO decision that denied service 
connection for fibromyalgia is final.  38 U.S.C.A. §§ 5108; 
7104 (West 1991); 38 C.F.R. § 20.1103 (1999).  

2.  Evidence received since the RO's August 1997 decision is 
not new and material; the decision is final and the claim is 
not reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991); 
38 C.F.R. § 3.156(a) (1999).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Factual Background

Service connection for fibromyalgia was denied by the RO in 
an August 1997 rating decision.  At that time, the RO 
considered the veteran's service medical records, which 
include a May 1990 enlistment examination that was negative 
for any pertinent findings.  A March 1991 clinical record and 
X-ray study of the left heel revealed no significant 
abnormalities.  A November 1991 clinical record disclosed 
that the veteran crushed her right hand while moving a bunk 
bed.  The X-ray study of the right hand was normal.  In a 
March 1993 record, the veteran reported recurring back pain.  
A May 1993 clinical record revealed bilateral foot pain.  In 
a July 1993 report of medical history for overseas 
assignment, the veteran indicated recurrent back pain, left 
heel pain, and right knee pain.  A July 1993 medical record 
disclosed Achilles tendonitis.  The June 1994 discharge 
examination was normal in pertinent part.  

Post-service private medical records extending from 1994 to 
1995 reflect treatment for tendinitis, polyarthralgias, and 
multiple joint pain.  A clinical record dated in March 1995 
discloses low back pain not due to any injury; the assessment 
was musculoligamentous strain.  A May 1995 hospital report 
indicates upper back and right shoulder pain.  An Magnetic 
Resonance Imaging (MRI) dated in July 1995 of the lumbar 
spine revealed a normal lumbosacral spine.  Private medical 
records dated in 1996 reveal symptoms of arthralgias since 
March 1996 with a diagnosis of probable fibromyalgia.  A 
private medical opinion dated in June 1996 discloses 
subjective complaints of multiple join pain, particularly in 
the shoulder, elbow, and wrist.  

VA medical examination conducted in May 1997 revealed 
intermittent pain in the lower back.  In a recitation of the 
veteran's past medical history, she reported the onset of 
pain in the lower back in 1995, followed by pain in the 
shoulders, wrists, knees, ankles, and hands.  Objective 
findings were no local tenderness or muscle spasm, no 
evidence of pain on motion of the joints.  X-ray studies were 
normal.  The diagnoses in pertinent part were arthralgia of 
bilateral wrists, knees, and ankles without evidence of 
fibromyalgia.  Private medical records dated from 1997 to 
1998 disclose treatment for chronic joint pain and 
tendonitis, and fibromyalgia.  

An opinion by a private medical doctor in January 1999 
discloses the onset of low back pain in March 1995 that may 
be related to her current fibromyalgia.  A diagnosis of 
fibromyalgia was made in May 1996 and the veteran was placed 
on medication at that time.  

During her personal hearing in March 1999, the veteran 
testified that she began having back pains in March 1995 and 
subsequently experienced pain in her hands and wrists, which 
was diagnosed as tendonitis.  Transcript (T.) at 3.  Pain 
developed in her arms and elbows, then in her feet and knees, 
in early 1996.  (T.) at 3, 4.  Ultimately, she was diagnosed 
with fibromyalgia.   (T.) at 4.  The veteran reported that 
her rheumatologist had told her that there are many theories 
on the cause of fibromyalgia and that many women have left 
the military with this diagnosis.  (T.) at 4.  Further, the 
veteran testified that she did not have any pains while in 
service, but that rather, her problems started several months 
after discharge in March 1995.  (T.) at 5.  

II.	Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty. 38 U.S.C.A. § 1110 (West 
1991).  Service connection connotes many factors, but 
basically means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303(a) (1999).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered.  38 U.S.C.A. § 7104.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").  Elkins v. 
West, 12 Vet. App. 209 (1999).  Under the Elkins test, the 
Board must first determine whether the appellant has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally decided claim reopened 
under 38 U.S.C.A. § 5108. Second, if new and material 
evidence has been presented, immediately upon reopening the 
claim, the Board must determine whether, based upon all the 
evidence of record in support of the claim, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring the VA's duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the veteran of evidence needed to 
complete the application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
this instance, VA has fulfilled such duty in the course of 
requests for information from the veteran and other sources, 
and has advised the veteran of the status of her claim in the 
statement of the case.  As modified by Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), that duty arises where the veteran has 
reported the existence of evidence which could serve to re-
open a claim.  As no such evidence has been identified in the 
instant case, VA has satisfied its duty to inform the veteran 
under 38 U.S.C.A. § 5103(a). See Slater v. Brown, 9 Vet. App. 
240, 244 (1996).

III.	Analysis

The veteran contends that new and material evidence has been 
presented to warrant service connection for fibromyalgia.  
The Board acknowledges that the veteran has submitted 
evidence that is new to the record since the last and final 
disallowance in 1997.  Specifically, she has provided 
additional private outpatient records and medical statements 
that reflect current treatment for symptomatology related to 
her fibromyalgia.  Moreover, she has submitted personal 
statements.  However, such records do not bear directly and 
substantially upon the specific matter under consideration, 
that is, the incurrence of fibromyalgia as a result of active 
service.  

This evidence basically reflects treatment for fibromyalgia 
since 1995, but it does not demonstrate a nexus between the 
veteran's fibromyalgia and any incident of service.  Overall, 
the evidence does not speak to the veteran's health, in 
particular, symptoms of fibromyalgia, during her period of 
service.  In the private doctor's January 1999 opinion, the 
physician stated that the veteran's low back pain that 
commenced in 1995 may be related to her current fibromyalgia.  
Nonetheless, back pain in 1995 occurred seven months after 
the veteran's discharge from service, and the physician's 
statement merely alludes to the possibility of a connection 
between post-service low back pain and current disability.  
Furthermore, in fact, the veteran herself testified that she 
did not experience symptomatology while in service, rather, 
that she began to have pain in March 1995.  Thus, the newly 
submitted evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim, 
in that it does not tend to show that the veteran's 
fibromyalgia was incurred in service, or is otherwise 
attributable to service.  38 C.F.R. § 3.156(a).  


ORDER

New and material evidence not having been presented to reopen 
the claim of entitlement to service connection for 
fibromyalgia, service connection remains denied.



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 

